Citation Nr: 1603521	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for an abdominal aortic aneurysm (AAA) (claimed as aneurysm in the main artery), to include as due to in-service exposure to herbicides (Agent Orange), or as secondary to the service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Chicago, Illinois.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

On the October 2008 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO.  In a September 2011 statement, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. 
§ 20.704 (2015).

In January 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining VA treatment records, and providing the Veteran with a VA medical examination with respect to the issue on appeal.  In January 2015, the Board remanded the case to the AOJ in order to obtain an addendum VA medical opinion with respect to the issue on appeal.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the January 2013 and January 2015 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran has a current disability of AAA.

2. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

3. AAA is not on the presumptive list of diseases associated with herbicide exposure.

4. The Veteran did not sustain AAA or a vascular injury or disease in service, nor did he have chronic symptoms of AAA or a vascular disorder in service.

5. Symptoms of AAA or a vascular disorder were not continuous after service separation.

6. Symptoms of AAA or a vascular disorder did not manifest to a compensable degree within one year of separation from service.

7. The currently-diagnosed AAA is not causally or etiologically related to service, to include in-service herbicide exposure.

8. AAA was not caused by or increased in severity beyond the natural progress of the disease by the service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.


CONCLUSION OF LAW

The criteria for service connection for AAA, to include as due to in-service exposure to herbicides (Agent Orange), or as secondary to service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an April 2006 letter sent prior to the initial adjudication of the claim for service connection for AAA in November 2006, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

VA examined the Veteran's AAA in February 2011 and April 2013, and obtained addendum VA medical opinions in June 2011 and May 2015.  The Board finds the above-referenced examination reports to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the claimed AAA disability.  Taken, together, the VA examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

AAA, as a vascular disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for AAA.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as AAA, as a vascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  
38 C.F.R. § 3.309(e).

Under 38 U.S.C.A. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for AAA

The Veteran contends that service connection is warranted because the current AAA was caused or aggravated by the service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.  See, e.g., March 2006 VA Form 21-4138. 

The Board finds that the Veteran has a current disability of AAA.  The February 2011 VA examination report shows a diagnosis of AAA. 

The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, AAA is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board next finds that the weight of the lay and medical evidence of record demonstrates that AAA was not incurred in service, and symptoms of AAA were not chronic in service.  The Veteran has not contended, and the record does not otherwise reflect, that AAA started in service.  Service treatment records show no complaints, diagnosis, or treatment of an AAA or any vascular disease.  The June 1967 service separation examination shows a normal clinical evaluation of the vascular system and no complaints by the Veteran of current symptoms or a history of AAA or any vascular disease.

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of AAA were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The Veteran has not alleged, and the record does not otherwise reflect, that symptoms of AAA were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  A September 1984 post-service VA examination report shows a normal clinical evaluation of the vascular system, and did not include any complaints by the Veteran of current symptoms or a history of AAA or any vascular disease.  The first evidence of AAA is when the Veteran was diagnosed with AAA in 2006, which is approximately 39 years after service separation.  VA treatment records document that in January 2006, the Veteran presented to the Danville, Illinois, VA Medical Center (VAMC) complaining of a five-day history of right flank pain and burning/pain upon urination.  The VA physician, who saw the Veteran for these symptoms on that date, noted that the Veteran had a 6.8-centimeter AAA, and determined that the Veteran needed a stat ultrasound of the abdomen and a referral to vascular surgery.  Thereafter, a VA hospital discharge summary reveals that the Veteran underwent surgery in October 2006 at the Indianapolis, Indiana, VAMC to repair the AAA.

The Board emphasizes that the multi-year gap between discharge from active duty service to when the Veteran sought medical care for the AAA in 2006 is one factor, considered with other factors in this case, that weighs against continuity of AAA symptomatology since service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  As such, the evidence does not demonstrate that symptoms of AAA were continuous after service separation, or that symptoms began to manifest within one year of service separation.

As the evidence shows no chronic symptoms of AAA in service, continuous symptoms of AAA after service separation, or manifestation of AAA to a compensable degree within one year of service separation, service connection for AAA is not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the theory of direct service connection under 38 C.F.R. § 3.303(d), including as due to herbicide exposure in service, the elements of a current disability and an in-service incurrence event, which is herbicide exposure, are established.  The Board turns to the question of whether a nexus or relationship exists between the in-service herbicide exposure and later developed AAA.  Holton, 557 F.3d at 1366.

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's AAA, which began after service, is not otherwise related to active service, to include as due to herbicide exposure in service.  The May 2015 VA examiner opined that it is less likely than not that the current AAA is etiologically related to service, to include presumed in-service exposure to herbicides.  In reaching this conclusion, the May 2015 VA examiner reasoned that current available medical literature does not support exposure to herbicides as an etiology for AAA.  The May 2015 VA examiner explained that there are 2000 new cases of AAA diagnosed annually, that it is diagnosed in one in 10,000 patients admitted to a hospital in the United States, and that it is found in one in 350 patients at autopsy.  The May 2015 VA examiner further explained that AAA risk factors include hypertension in 70 percent of patients, as well as Collagen abnormalities - Marfan syndrome Ehlers - Danlos syndrome, inflammatory aortitis or cardiac issue, arthritis, and giant cell arteritis, cocaine use, smoking, and antitrypsin deficiency.  

The Board notes that the April 2011 VA examiner stated that AAA is potentially related to Agent Orange; however, the April 2011 VA examiner did not provide a rationale for the opinion given.  As such, the April 2011 VA examiner's opinion is of no probative value.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that the May 2015 VA opinion is highly probative with respect to the theory of service connection for AAA as directly related to service, to include presumed in-service exposure to herbicides, because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See id.  Therefore, the Board finds that the May 2015 VA opinion provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed AAA is not to active service, to include presumed in-service exposure to herbicides. 

Turning to the theory of service connection for AAA as secondary to the service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently-diagnosed AAA disability was not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.  The VA examiner that wrote the February 2011 and June 2011 VA examination reports opined that the Veteran's AAA is less likely as not caused or permanently aggravated by the service-connected diabetes.  In reaching this conclusion, the VA examiner reasoned that medical studies suggest a protective role for diabetes on the development of AAA and that there is a reduced rate of diabetes in patients with AAA; therefore, diabetes, or its treatment, appears to protect people from AAA not predispose them to AAA.  The May 2015 VA examiner opined that Veteran's AAA was less likely as not caused or permanently aggravated by the service-connected bilateral retinopathy and peripheral neuropathy of the feet.  In reaching this conclusion, the May 2015 VA examiner reasoned that medical literature does not show evidence for causation or aggravation of AAA by diabetic retinopathy or peripheral neuropathy.  Further, the April 2013 VA examiner noted that peripheral neuropathy of the feet was mild and was diagnosed after the AAA.  Finally, in providing a negative nexus opinion, the April 2013 VA examiner opined that the Veteran's hypertension with hyperlipidemia is the likely etiology of the current AAA.  

The Board finds that, taken together, the above-referenced VA opinions are highly probative with respect to the theory of service connection for a AAA as secondary to the service-connected diabetes with bilateral retinopathy and peripheral neuropathy of the feet because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence which supports the finding that the currently-diagnosed AAA is not secondary to the service-connected diabetes with bilateral retinopathy and peripheral neuropathy of the feet. 

To the extent that the Veteran asserts that AAA is causally related to the exposure to herbicides in service or secondary to the service-connected mellitus with bilateral retinopathy and peripheral neuropathy of the feet, the Board finds that the Veteran is not competent to provide such opinions.  The Veteran is not shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the AAA.  The mechanism by which herbicides might cause AAA decades after herbicide exposure is not inherently one observable by the five senses.  Similarly, the mechanism by which diabetes with bilateral retinopathy and peripheral neuropathy of the feet might cause AAA is not inherently one observable by the senses.  The Veteran's general statements regarding the relationship of the AAA to herbicide exposure or the service-connected diabetes with bilateral retinopathy and peripheral neuropathy of the feet provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between AAA and in-service herbicide exposure or diabetes with bilateral retinopathy and peripheral neuropathy of the feet.  In short, the Veteran offered general, conclusory assertions that the AAA is related to in-service herbicide exposure or diabetes with bilateral retinopathy and peripheral neuropathy of the feet without a foundation in either competent lay or competent medical evidence.  The Board affords these statements are of no probative value.  See Rucker, 10 Vet. App. at 74; Jandreau, 492 F.3d at 1377, n.4 (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The etiology of the Veteran's AAA, especially as claimed as related to in-service herbicide exposure or as secondary to the service-connected diabetes with bilateral retinopathy and peripheral neuropathy of the feet, is a complex medical etiological 

question that requires knowledge of the etiology of AAA as related to chemical herbicide exposure or to the service-connected diabetes with bilateral retinopathy and peripheral neuropathy of the feet.  Such opinions relating AAA to herbicides or diabetes with bilateral retinopathy and peripheral neuropathy of the feet would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides may cause vascular disease, the disease process as to how diabetes with diabetic retinopathy and peripheral neuropathy of the feet may cause vascular disease, knowledge of other causes and risk factors of AAA, and knowledge of factors that differentiate cancers caused by herbicides or diabetes with bilateral retinopathy and peripheral neuropathy of the feet from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  See Rucker at 74; Jandreau at 1377, n.4.  The Veteran is not shown to have such medical knowledge or expertise.

In short, the Board finds the competent opinion evidence of record from the above-referenced VA medical examinations, which are consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of AAA, to be more probative than the Veteran and the Veteran's general contentions as to etiology of AAA.

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's AAA and active duty service, to include presumed herbicide exposure in service, or as secondary to the service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.  In addition, a nexus between herbicide exposure and AAA is not presumed as a matter of law.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for AAA, on direct, 

presumptive, and secondary theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for AAA, to include as due to in-service exposure to herbicides (Agent Orange), or as secondary to service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


